

SUMMARY OF COMPENSATORY ARRANGEMENTS
WITH DIRECTORS AND NAMED EXECUTIVE OFFICERS


Director Compensation.  Each director who is not an employee or officer of the
Company will receive the following compensation for his services as director in
2014:
 
●  
annual base compensation of $20,000;

 
●  
$2,000 per regularly scheduled board meeting attended;

 
●  
$750 per regularly scheduled audit committee meeting attended;

 
●  
$25,000 per year for service as the Audit Committee chairman;

 
●  
$25,000 per year for service as the Compensation Committee chairman;

 
●  
$20,000 per year for service as the Nomination and Governance Committee
chairman;

 
●  
$57,000 per year for service as the Technical Advisor to the Board of Directors;

 
●  
an annual grant of 4,993 shares of restricted common stock (9,985 and 17,474
shares for the chairman ofthe Nomination and Governance Committee and the
Technical Advisor, respectively) and 9,985 non-qualified stock options (19,970
and 34,948 stock options for the chairman of the Nomination and Governance
Committee and the Technical Advisor, respectively); and

 
●  
reimbursement of reasonable out-of-pocket expenses incurred in attending board
meetings.



Named Executive Officer Compensation.  The Company’s executive compensation
program has several elements, all determined by individual and Company
performance.


Base Salary Compensation


Base salaries for the Chief Executive Officer and the other named executive
officers in 2014 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions, and the level of salaries associated with similar
positions at businesses that compete with the Company and other competitive
factors.  Base salary levels for named executive officers in 2014, have been
determined as follows:


David N. Pierce
$390,000
Thomas B. Lovejoy
262,500
Andrew W. Pierce
294,000
Jerzy B. Maciolek
294,000
Clay Newton
225,000



Other Compensation


In addition to his base salary, each of the named executive officers is eligible
to participate in the following:
 
●  
the Company’s various stock option and incentive plans, under which stock
options or other equity compensation may be granted from time to time as
determined by the board of directors, and which may be based on factors such as
the level of base pay and individual performance;

 
●  
short-term incentive compensation, which is determined from time to time by the
board of directors, under which cash bonuses in varying amounts may be granted
based on the Company and individual achieving predetermined goals;

 
●  
the Company’s 401(k) profit-sharing plan and other health and benefit plans
generally available to Company employees; and

 
●  
other compensation arrangements as determined by the board of directors.
